DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 13-18, it is not clear what is meant by “a non-volatile memory to generate internal wireless networks and an external wireless network, the external wireless network connects with other devices”. First of all, how does a memory “generate” networks? The commonly understood function of a memory is ‘storing data’, and not ‘generating networks’. Second of all, it is not clear what is meant when the external wireless network connects with other devices – it is not known what “other devices” are, and further it is not clear whether the external network include “other devices” or if the external network itself is connected to a network of “other devices”. At lines 19-21, it is not clear whether there are more than one kind of networks formed by linking the elements together, and if so, that aspect needs to be clarified (the plural word form “networks” suggests that there are more than one network). 
In claim 2, it is not clear what is meant by “wherein the vehicle control device is installed on a board of a vehicle or loads to be transported” – what is a “board of a vehicle”? Does it mean a circuit board that resides in a vehicle, or something else? Further, it is not clear how “loads to be transported” limits the rest of the claim limitation? It wouldn’t make much sense if it is interpreted as ‘the vehicle control device is installed on loads to be transported’. 
In claim 6, it is not clear whether the vehicle control device actually “generates” the different modes of operation. Or, does the control device simply operates on the different modes of operation. ‘Generating different modes of operation’ sounds awkward if not inaccurate. 
In claim 6, it is not clear whether the “MESH network” relates to the external network or the internal networks recited in claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Godley, US 2015/0198948 (Godley) in view of Lee, US 2007/0073457 (Lee).
Godley discloses a safe driving system which interfaces with a CAN bus network and communicates between multiple transceiver micro controllers and their modules to remotely monitor and execute commands to the vehicle.
Regarding claim 1, Godley teaches a vehicle control device comprising: a microcontroller (CPU 14, [0012] and Fig. 2), a wifi/bluetooth device (Bluetooth 17 and 25, Figs. 1 and 2), a voltage stabilizer circuit (a power buffer circuit 48 is used to reduce voltage spikes and transients, [0029]), radiofrequency (rf) module (cellular interface 24, Fig. 2, and cellular 3G modem 51, Fig. 3), an external antenna adapter circuit (cellular interface 24 and cellular 3G modem 51), and a non-volatile memory to generate internal networks and an external wireless network, the external wireless network connects with other devices  (database 12 working with the communication system shown at Figs. 1-3, see [0011]. Godley fails to specifically teach a voltage protector circuit, a battery, a battery charge control circuit, an analogue-digital bus can adapter circuit of transceiver type, and an optical- digital signal adapter. However, these items are routinely included in common communication devices for proper functioning of the device. For example, any known portable device that can be plugged in to a vehicle for monitoring and/or control would have some or all of the listed features. Thus, Examiner takes an Official Notice as these features are well known in the art. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Godley to specifically include the routine circuits/devices in order to construct a working system. Further, Godley fails to specifically teach that all of the elements of the vehicle control device are linked together forming the internal wireless networks to directly relay information to each other to control and monitor the operation of the vehicle. However, an internal wireless network in a vehicle is well known in the field of the invention as shown by Lee. Lee teaches a system of wireless electronic devices for construction equipment and maintenance system in which an internal wireless network is constructed by the main control device for wireless data communication between the control panel, the main control device and the auxiliary control device (See Abstract, [0027], Figs 3-5). Thus, Lee shows an internal wireless network that connects multiple elements within a vehicle. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Godley by employ the teaching of Lee and adopt wireless network to replace the CAN bus network for connecting the internal elements to one another. 
Regarding claim 2, Godley further teaches that vehicle control device is installed on a board of a vehicle or loads to be transported (“The present mobile device contains a safe driving system central microprocessor 14 which acts as a "Traffic Cop" to direct and keep watch over data between each module of the safe driving system and its own dedicated CAN BUS micro transceiver. This central microprocessor is loaded with firmware/software that has been pre-loaded and determined by a developer and/or the end user.” [0012]).
Regarding claim 4, Lee further teaches that in the internal wireless networks, the connection is made within the vehicle and with the elements inside the vehicle (Fig. 3, and [0026]-[0029]). 
Regarding claim 5, Godley further teaches that in the external wireless network, the connection is made with the devices located outside the vehicle (connections made through cellular interface 24 and cellular modem 51, see Figs. 2 and 3). Further, Lee teaches the same in Fig. 5 and [0107]. 
Regarding claim 6, Godley further teaches including at least of one a network of complete connectivity mode, an independent connectivity mode, an integrated connectivity mode, and a joint mode (at least a complete connectivity mode is shown at Fig. 1).
	Regarding claim 7, Godley fails to specifically teach wherein the vehicle control device is modular and scalable. Examiner takes Official Notice as a control device having characteristics of scalability and modularity is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known characteristics into Godley’s teaching to adjust the scale of operation. 
Regarding claim 8, Godley further teaches that through the WIFI/BLUETOOTH device, the vehicle control device is connected with the other elements, the vehicle control device establishes an access point and works in a station mode (Bluetooth 19 and wifi 46 in Fig. 3).
Regarding claim 9, Godley fails to specifically teach the creation of a MESH network. Examiner takes Official Notice as creation of mesh type network is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this well-known feature into Godley’s teaching to provide one of the widely used network connections for the communication.
Response to Arguments
Applicant’s arguments, filed September 8, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 112(b) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIN JUNG/Primary Examiner, Art Unit 2472